DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/22/2021 has been entered.

Reasons for Allowance
As per claims 1-20, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1, 8 and 15, while reciting the abstract idea of modifying a delivery schedule for set of deliveries (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for receiving request to modify a schedule for set of deliveries for fleet of vehicles to perform during a specified delivery window, 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Brahms (10380522), Stevens (20150161667), Brain (20080156618), Drayton (20180374021) which Brahms shows receiving request to modify delivery schedule for a set of deliveries, generating modified schedules, determining scores for modified schedules and updating the deliveries for the modified schedule. Stevens teaches identifying set of deliveries for a fleet of vehicles to perform, deploying modified schedule to instruct an autonomous vehicle to perform the updated 

The prior art fails to explicitly teach:
The prior fails to specifically teach when generating the set of modified schedules, are to: generating the set of modified schedules based on a scheduling rule indicating to generate the set of modified schedules in a way that does not interfere with the set of delivery windows, and where each modified schedule of the set of modified schedules, includes information instructing the fleet of vehicles to use one or more delivery routes to perform an updated set of deliveries.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628